DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated January 5, 2022.

The objection to claim 20 is overcome as claim 20 has been amended to correct the informalities.

As for Applicant’s argument regarding amended independent claim 1: “In Schooley, a conductive material separated by predetermined pattern 46 is provided in the cover 12, the control circuitry of the electric device 10 can gather capacitance images with the touch sensor and can detect when the cover 12 has transitioned from open to closed or from closed to open from whether the predetermined pattern 46 becomes present or becomes absent in the capacitance images. However, in claim 1, there is no need to add additional conductive materials to the upper cover of the electric device. Since the display screen in the upper cover is close to the touch pad when the upper cover is closed, the display screen affects the detecting signal output by the output channel of the touch pad. Therefore, the touch controller can determine whether the electronic device executes a cover opening or closing operation according to the variation situation of the detecting signal.” (Remarks, page 10); although there may be differences between the teachings of Schooley and those of the Applicant’s specification, claim 1 now recites “obtaining a detecting signal output by an output channel of the touch pad, wherein the detecting signal is a detecting signal of a self-capacitance of the touch pad, a detecting signal of a mutual-capacitance of the touch pad,”.  The touch sensor of Schooley is providing a signal of capacitance images.  This capacitance is either self-capacitance or mutual-capacitance.

As for Applicant’s argument regarding amended independent claim 1: “The detecting signal in Schooley is the capacitive image with predetermined pattern when the conductive structure on the cover is presence or absence. However, in claim 1, the detecting signal used to determine whether a cover opening and closing state of the electronic device varies include: a detecting signal of a self-capacitance of the touch pad, a detecting signal of a mutual-capacitance of the touch pad, a detecting signal of noise, or a detecting signal of a signal with a specific frequency emitted by the display screen.” (Remarks, page 10); the signal in Schooley is a capacitive image, the capacitance is either self-capacitance or mutual-capacitance.

Accordingly, amended independent claim 1 remains rejected, as do the similarly amended independent claims 11 and 20.  The previously presented dependent claims also remain rejected.  The new dependent claims are rejected as well.


Claim Objections
Claim 1 is objected to because of the following informalities: “the method is used to determine whether a cover opening and closing state of an upper cover of the electronic device is varies,”.  Should be --varied--  Appropriate correction is required.

Claims 11 and 20 are objected to the same reason as claim 1.

Claim 20 is objected to because of the following informalities: “A touch pad, wherein the touch controller is configured”.  There is no antecedent basis for “the touch controller”.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities: there is no antecedent basis for “the touch panel”.  Appropriate correction is required.

Claim 22 is objected to for the same reason as claim 21.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-11, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schooley (US 2019/0324574 A1).

Instant Claim 1: A method for device cover opening and closing detection,  (“Control circuitry in the device can gather capacitance images with the touch sensor and can detect when the cover has transitioned from open to closed or from closed to open from whether the predetermined pattern becomes present or becomes absent in the capacitance images.” (Schooley, abstract))

wherein the method is executed by a touch controller in a touch pad of an electronic device,  (“An electronic device such as a portable electronic device may have display with a capacitive touch sensor.” (Schooley, abstract)  The display and 
In addition, the control circuitry taught in the first citation from the abstract of Schooley above corresponds to the touch controller of the claim.)

the method is used to determine whether a cover opening and closing state of an upper cover of the electronic device is varies, the upper cover is provided with a display screen,  (“Display 24 (fig 1) may be a touch screen display that incorporates a layer of conductive capacitive touch sensor electrodes. Capacitive touch screen electrodes 28 may extend across the surface of display 24 to gather touch input from a user's fingers or other external objects.” (Schooley, paragraph 25)  The side of the electronic device of Schooley containing display 24 corresponds to the upper cover of the claim.)

and the method comprises: obtaining a detecting signal output by an output channel of the touch pad,  (The capacitance images and touch sensor taught in the first citation from the abstract of Schooley above correspond to the detecting signal and output channel of the claim, respectively.)

wherein the detecting signal is a detecting signal of a self-capacitance of the touch pad, a detecting signal of a mutual-capacitance of the touch pad, a detecting signal of noise, or a detecting signal of a signal with a specific frequency emitted by the display screen;  (The capacitive touch sensor of Schooley is of the self-capacitive or mutual capacitive type.)

and determining whether a cover opening and closing state of the electronic device varies according to a variation situation of the detecting signal.  (The first citation from the abstract of Schooley above teaches that control circuitry determines a transition in the cover based on a variation in the capacitance images.)


Instant Claim 9: The method according to claim 1, wherein the detecting signal is a detecting signal of the signal with the specific frequency emitted by the display screen of the electronic device, and the obtaining the detecting signal output by the output channel of the touch pad comprises: capturing the detecting signal based on a third sampling frequency when no driving signal is input, wherein the third sampling frequency is the specific frequency.  (In claim 1, the detecting signal being a detecting signal of a signal with a specific frequency emitted by the display screen is recited in the alternative.  This option was not selected in order to reject claim 1, and thus, need not be present in the claimed invention.)


Instant Claim 10: The method according to claim 9, wherein the determining whether the cover opening and closing state of the electronic device varies according to the variation situation of the detecting signal comprises: determining that the electronic device enters into a cover closing state when a signal value of the detecting signal is greater than a fourth preset value or a variation rule of the detecting signal conforms to a variation rule of the signal with the specific frequency; or determining that the electronic device enters into a cover opening state when a signal value of the detecting signal is less than the fourth preset value or a variation rule of the detecting signal does not conform to the variation rule of the signal with the specific frequency.  (The capacitance image of Schooley can be said to be one detecting signal.  Such an image is inherently translated into a value by the control circuitry in order to compare with a preset value for determining the state of the cover.  The value of the image must be greater than or less than a preset value in order to detect cover opening/closing.)


Instant Claim 11: A touch controller, wherein the touch controller is configured to determine whether a cover opening and closing state of an upper cover of the electronic device is varies, the upper cover is provided with a display screen, and the touch controller comprises a processor  (“Control circuitry in the device can 

Apparatus claim 11 and method claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, the remainder of claim 11 is similarly rejected under the same rationale as applied above with respect to method claim 1.


Instant Claim 18: (Claim 18 is substantially identical to claim 9, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 10, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially identical to claim 11, and thus, is rejected under similar rationale.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 6, 8, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schooley.

Instant Claim 3: The method according to claim 1, wherein the detecting signal is a detecting signal of the self-capacitance of the touch pad,  (Although Schooley does not explicitly teach whether the capacitive touch sensor of Schooley is of the self-capacitive or mutual capacitive type, the self-capacitive type is well known in the art and would be obvious to use.)

and the determining whether the cover opening and closing state of the electronic device varies according to the variation situation of the detecting signal comprises: determining that the cover opening and closing state of the electronic device varies when a variation of at least one detecting signal output by at least N of output channels is greater than a first preset value, where N is a positive integer; or determining that the cover opening and closing state of the electronic device varies when a variation of an average value of detecting signals output by respective output channels of the touch pad is greater than a second preset value.  (“Control circuitry in the device can gather capacitance images with the touch sensor and can detect when the cover has transitioned from open to closed or from closed to open from whether the predetermined pattern becomes present or becomes absent in the capacitance images.” (Schooley, abstract)  The capacitance image of Schooley can be said to be one detecting signal.  Such an image is inherently translated into a value by the control circuitry in order to compare with a preset value for determining the state of the cover.)


Instant Claim 5: The method according to claim 1, wherein the detecting signal is a detecting signal of the mutual-capacitance of the touch pad,  (Although Schooley does not explicitly teach whether the capacitive touch sensor of Schooley is of the self-capacitive or mutual capacitive type, the mutual-capacitive type is well known in the art and would be obvious to use.)

and the obtaining the detecting signal output by the output channel of the touch pad comprises: capturing the detecting signal based on a first sampling frequency,  (“These patterns can be detected by the touch sensor of device 10 (fig 1) (e.g., the touch sensor can capture two-dimensional images of the conductive layer pattern). When the presence of the pattern is detected in the capacitance images collected by the touch sensor, device 10 can conclude that portion 12F of cover 12 has been folded on top of device 10 and cover 12 is in a closed position.” (Schooley, paragraph 29)  The frequency with which Schooley captures the capacitance images corresponds to the first sampling frequency of the claim.)

wherein the first sampling frequency is within a noise frequency range of a display screen of the electronic device.  (Although Schooley does not explicitly teach noise, Schooley obviously samples the capacitive images at a frequency that is within a noise range in order to accurately detect the state of the cover.)


Instant Claim 6: The method according to claim 1, wherein the detecting signal is a detecting signal of the mutual-capacitance of the touch pad,  (Although Schooley does not explicitly teach whether the capacitive touch sensor of Schooley is of the self-capacitive or mutual capacitive type, the mutual-capacitive type is well known in the art and would be obvious to use.)

and the determining whether the cover opening and closing state of the electronic device varies according to the variation situation of the detecting signal comprises: determining that the cover opening and closing state of the electronic device varies when a variation of at least one detecting signal on at least one sensing node corresponding to at least M of output channels is greater than a third preset value, where M is a positive integer.  (“A conductive layer may also be patterned to form openings of various sizes, shapes, and locations, to form conductive dots, rectangular patches of conductive material, staircase-shaped structures, and/or to form other patterned conductive layer structures. These patterns can be detected by the touch sensor of device 10 (fig 1) (e.g., the touch sensor can capture two-dimensional images of the conductive layer pattern). When the presence of the pattern is detected in the capacitance images collected by the touch sensor, device 10 can conclude that portion 12F of cover 12 has been folded on top of device 10 and cover 12 is in a closed position.” (Schooley, paragraph 29)  The conductive dot of Schooley, for example, corresponds to the sensing node of the claim.  The resultant image is inherently translated into a value by the control circuitry in order to compare with a preset value for determining the state of the cover.)


Instant Claim 8: The method according to claim 1, wherein the detecting signal is a detecting signal of the noise,  (In claim 1, the detecting signal being a detecting signal of the noise is recited in the alternative.  This option was not selected in order to reject claim 1, and thus, need not be present in the claimed invention.) 

and the obtaining the detecting signal output by the output channel of the touch pad comprises: capturing the detecting signal based on a second sampling frequency when no driving signal is input,  (“Touch sensor control circuitry (e.g., one or more touch sensor integrated circuits) may be used to provide drive signals to capacitive sensor electrodes (e.g., in rows or columns) while gathering corresponding sense signals (e.g., in columns or rows).” (Schooley, paragraph 28)  Drive signals are input by Schooley.  Although Schooley does not explicitly teach that the capacitance images are captured only when the drive signals are not input, such would be obvious since detecting the status of the cover would need to be done continuously.)

wherein the second sampling frequency is within a noise frequency range of a display screen of the electronic device;  (Although Schooley does not explicitly teach noise, Schooley obviously samples the capacitive images at a frequency that is within a noise range in order to accurately detect the state of the cover.)

and wherein the determining whether the cover opening and closing state of the electronic device varies according to the variation situation of the detecting signal comprises: determining that the cover opening and closing state of the electronic device varies when a variation of the detecting signal at a specific frequency is greater than a third preset value.  (The capacitance images of Schooling are captured at specific intervals.  The resultant image is inherently translated into a value by the control circuitry in order to compare with a preset value for determining the state of the cover.)


Instant Claim 13: (Claim 13 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 15: (Claim 15 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 16: (Claim 16 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 17: (Claim 17 is substantially identical to claim 8, and thus, is rejected under similar rationale.)



Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schooley in view of Liu (US 2013/0127724 A1).

Instant Claim 21: The method according to claim 1, wherein the value of the detection signal is related to a vertical distance between the display screen and the touch panel.  (Schooley teaches the method in accordance with claim 1, but does not disclose the folding electronic device containing a touch pad separate from and on the opposite side of the display.  However, in the same field of endeavor, Liu teaches a folding electronic apparatus which can detect if the apparatus is in an open or closed configuration, wherein the display and the touch pad are on opposite sides of the apparatus: “Referring to FIG. 5, the folding electronic apparatus 50 includes a body 51 and a cover 52, with a keyboard 511 being disposed on the body 51 and a capacitive touch screen 521 being disposed on the cover 52.” (Liu, paragraph 40)  Just as Liu contains a keyboard (touch pad) on the opposite side as the capacitive touch screen of the apparatus, so too would be obvious for the electronic device of Schooley to include this feature.  In that case, the open/closed status of the electronic device would be related to the distance between the touch pad and the display.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the folding electronic device as 


Instant Claim 22: (Claim 22 is substantially identical to claim 21, and thus, is rejected under similar rationale.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                         /YARON COHEN/Examiner, Art Unit 2626